Citation Nr: 0503355	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-37 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
2, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran has a diagnosis of diabetes mellitus, Type 2.

2.  The veteran served aboard a naval vessel off the shore of 
Vietnam during his time in service.

3.  The veteran did not have duty and did not visit the 
Republic of Vietnam.

4.  There is no competent medical evidence that relates the 
veteran's current diabetes mellitus, Type 2, to his military 
service, or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus, Type 2, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in June 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and records of his 
visits to VA medical centers have been associated with the 
claims file.  The claimant has provided authorizations, and 
his private medical records were obtained from those treating 
physicians who were successfully contacted and had records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although the medical evidence on file does not include a 
nexus opinion on whether the veteran's diabetes mellitus 
resulted from Agent Orange exposure, none is required in this 
case.  Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a VA examination is not 
necessary with regard to the issues decided herein.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of diabetes mellitus.  The 
veteran's separation examination dated in July 1971 showed no 
diagnosis of diabetes mellitus, nor was any exposure to Agent 
Orange noted.  In addition, service personnel records 
indicate that the veteran was a naval fireman and served all 
but two months of his time in service overseas.  The veteran 
contends that his naval vessel was stationed within 30 yards 
of the South Vietnamese shore, and that he and his fellow 
sailors drank, and used for bathing, the water surrounding 
the ship, thus exposing them to Agent Orange.

The veteran reports being diagnosed with diabetes mellitus in 
November 1974.  Private medical treatment records reveal he 
took part in a pharmaceutical research study of new diabetic 
treatments between August 1979 and August 1981.  

The veteran visited a VA Medical Center in January 2003 to 
register with the VA system prior to applying for service 
connection of his diabetes mellitus due to Agent Orange 
exposure.  At that time, it was noted the veteran's diabetes 
was well-regulated through an insulin regimen.

Analysis

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97; 62 Fed. Reg. 63604 
(1997).  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97; 62 Fed. Reg. 
63604 (1997).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes),
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran is not entitled to service connection on a 
presumptive basis under the provisions of 38 C.F.R. § 3.313 
based on service in Vietnam.  The presumption of exposure to 
Agent Orange while in Vietnam is only applicable to those 
veterans whose service in the waters offshore the Republic of 
Vietnam involved duty or visitation in the Republic of 
Vietnam.  There is no evidence that the veteran went ashore 
at any time.  A ship newsletter, dated February 1969, notes 
that in mid-January 1969, the naval vessel to which the 
veteran was assigned was "back in the II Corps area working 
with the U.S. Army east of Saigon."  The newsletter also 
discusses patrolling the South Vietnamese coast, rescuing a 
Vietnamese fisherman, and resupplying Coast Guard cutters.  
Although there is mention of going ashore in Yokosuka and 
Tokyo, Japan, no mention is made of going ashore in Vietnam.  
Additionally, a Report of Contact dated October 2002 notes 
the veteran stated he "did not step foot in [Vietnam] . . . 
he stated he was about 30 yards off shore the whole time. . . 
."  Accordingly, service connection for diabetes mellitus, 
Type 2, is not warranted on a presumptive basis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no evidence of diabetes mellitus, Type 
2, in service or any objective evidence of record that the 
veteran's current diabetes mellitus, Type 2, is in anyway 
related to his military service.  Accordingly, service 
connection for diabetes mellitus, Type 2, is not warranted on 
a direct basis.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Service connection for diabetes mellitus, to include as 
secondary to Agent Orange exposure, is denied.


	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


